The court properly determined that the allegations in the underlying complaint that plaintiffs’ law firm negligently hired and supervised an attorney who purportedly made sexual advances to a client, fall within the type of errors and omissions coverage provided by defendant’s professional liability insurance policy (see Watkins Glen Cent. School Dist. v National Union Fire Ins. Co. of Pittsburgh, Pa., 286 AD2d 48 [2001]).
While the allegations may not fall under the policy definition of “Personal Injury,” the court properly determined that they fall within the policy’s definition of “Wrongful Act.” Concur— *469Tom, J.E, Sweeny, Renwick, Freedman and Manzanet-Daniels, JJ.